Citation Nr: 0835510	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a May 2008 hearing in 
Providence, Rhode Island.  A transcript of that hearing is 
associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND
After having carefully considered the veteran's claims, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

Reasons for remand

Service records

The RO has requested and obtained a majority of the veteran's 
service records.  However, certain pertinent service records 
are absent from the claims file.

The veteran contends that he incurred a back injury at Fort 
Drum, New York in 1979.  See the May 2008 hearing transcript, 
pg. 7.  Service treatment records from that period of the 
veteran's military service, if existing, are absent from his 
claims file.  

Additionally, the service personnel records contained in the 
file are incomplete in that the NGB Forms 23 from the 
veteran's August 1987 to July 1999 military service are not 
contained in the claims file.  Such records are necessary in 
order to confirm the veteran's periods of active duty for 
training while on National Guard duty.

Additional medical evidence

At the May 2008 Board hearing, the veteran asserted that he 
is currently receiving medical treatment for a low back 
disability.  Specifically, the veteran indicated that 
Magnetic Resonance Imaging (MRI) was to be conducted in 
May/June 2008 in order to diagnose his low back disability.  
See the May 2008 hearing transcript, 
pg. 8.  The Board believes this evidence, if located, may be 
pertinent with respect to the issue of entitlement to service 
connection for low back disability, currently on appeal.  

Social Security Administration records

The evidence of record indicates that the veteran receives 
Social Security Administration (SSA) disability benefits.  
Medical records associated with any such decision may shed 
light on the nature and origin of the veteran's claimed 
disabilities.  An effort should therefore be made to obtain 
such records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 

VA psychological examination

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

With respect to element (1), current medical diagnosis of 
PTSD, the veteran submitted private treatment record which 
demonstrates that he was diagnosed with PTSD in January 2006.  
See Initial Psychiatric Evaluation from The Providence Center 
dated January 2006.  However, that evaluation report suggests 
that the traumatic episodes on which the PTSD diagnosis was 
based included a December 2004 house fire and a February 2003 
nightclub fire.  The examiner did not reference any possible 
in-service stressors as the triggering traumatic event.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition; see also 38 
C.F.R. § 4.125 (2007).  No other diagnoses of PTSD are 
contained in the veteran's claims file.

With respect to element (2), occurrence of in-service 
stressors, the veteran contends that he suffered mental 
stress as a result of a March 1997 in-service accident, when 
a wrench hit him in the head.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection but no competent medical 
evidence addressing the third requirement (medical nexus), VA 
must obtain a medical nexus opinion.  Accordingly, the Board 
finds that a VA examination is necessary to determine whether 
the veteran suffers from PTSD as well as the causal 
relationship, if any, between his PTSD and the in-service 
stressor event.  See 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

The Board observes that the RO previously scheduled the 
veteran for two VA examinations.  An August 2, 2006 
examination could not be conducted because the veteran was 
intoxicated, and the rescheduled examination on August 21, 
2006 could not be conducted because the veteran arrived in an 
altered mental state.  It is the responsibility of the 
veteran to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
[holding that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claims for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice from 
SSA that these records are not available 
should be noted in the veteran's claims 
folder.

2.  VBA should attempt to contact the 
veteran and request that he identify any 
relevant recent medical examination and 
treatment records pertaining to any of his 
claims.  All efforts to contact the veteran 
should be memorialized.  VBA should take 
appropriate steps to secure any medical 
treatment records so identified and 
associate them with the veteran's VA claims 
folder. 

3.  VBA should contact the appropriate 
records custodian(s), in an attempt to 
obtain any service treatment records 
pertaining to the veteran's alleged injury 
at Fort Drum, NY in 1979, as well as service 
personnel records, to include NGB Forms 23, 
pertaining to the veteran's military service 
from 1987 to 1999.  Any response should be 
associated with the veteran's claims folder, 
including, if warranted, a finding by VBA 
that any further search for the records 
would be fruitless.

4.  After the above-indicated records have 
been associated with the veteran's VA claims 
folder, VBA should make arrangements for the 
veteran to be examined by a psychologist for 
the purpose of addressing the existence and 
etiology of the veteran's claimed PTSD.  The 
veteran's VA claims folder, including a copy 
of this REMAND, must be made available to 
the examiner.  The examiner should either 
diagnose PTSD or rule it out as a 
diagnosis.  Any diagnostic testing deemed to 
be necessary by the examiner should be 
accomplished.  If the examiner determines 
that the veteran suffers from PTSD, he/she 
should state whether it is at least as 
likely as not (e.g., a 50/50 probability) 
that the veteran's PTSD is a result of his 
in-service injury, as opposed to post-
service stressors such as the two fires.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  After undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




